Title: From John Adams to Benjamin Rush, 23 June 1807
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy June 23. 1807

I have received your favour of the ninth of this Month, and conveyed to Dr Tufts your Letter to him, who desireses me to express to you the high sense he has of your Benevolence And Humanity to Mr John Loude. The Doctor will write you, as soon as he can find means of conveying to the Parents of that unfortunate youth the money you enclosed. What Shall We Say, my Friend? A pious and virtuous youth, Struggling from his Cradle with Poverty, impressed with an unquenchable Thirst of Knowledge, and through every difficulty forcing his Way to universal Love and Esteem wherever he, went, cutt off in his Career and thrown into the Grave, like an Useless or a noxious Weed, when Such Men as you and I can recollect in Abundance, live to three score years and ten and even fourscore and fourscore and ten.? This Child neither was guilty of Perjury to the Gods, nor Impiety to his Parents, nor Treason against his Country, nor Murder of his fellows, nor any of those Crimes, which ancient and Modern Phylosophers and Legislators have taught Us to believe the most calculated to drawn down divine Vengeance. He had no guilt directly nor indirectly in the Slave Trade. He was neither principal nor Accessory, neither Aider Abetter or Accomplice in depriving any human Being of his Liberty, Life or Property. We must not ascribe his Misfortunes and Death, Vindictæ Divinæ. We must have recourse to our good Religion for the solution of the difficulty, for there only We shall find it.
From Reflections like those the Transition is easy to “The Dangers of the Country,” a Pamphlet for which I thank you and which I have read with great Pleasure and much Advantage. It abounds with Observations of the greatest importance and with Information much of which was new to me.
I was provoked, to hear it lately mentioned with a certain Slight, and charged with declamation. The Allusion might be to his reflections on the Slave Trade: and although there is not a Word that he Says upon that Subject which I did not read with delight, I must acknowledge that I cannot concur in his Conclusions. That the Calamities of Europe, are a punishment for her Vices I have not doubt. But She has Sinned against the whole Decalogue and the Crimes of Sodom might be assigned as the procuring Cause of the Anger of heaven as well as the Slave Trade. We are too much byassed by our Self Love and our private Interests And affections as well as by our peculiar turn of thinking; and our Information is too contracted for Us to be competent Judges of the designs of Providence in the distribution of good and Evil, Rewards and Punishments to Nations or Individuals in this World. I could adduce Facts and Arguments, in a particular Case, to prove the Interposition of Providence to punish the Enemies of one Man, as plausible as those of Mr Stevens to Shew that Bonaparte has been raised up to Scourge the Trades in Slaves. I ought not to introduce my Essay without Something like a Preface.
The Saying of Vitellius that “the Body of a dead Ennemy always Smells well” was always as abhorrent to my moral Sentiments as the Expression was loathsome to my Senses. I have often heard Dr Franklin Say that “one of the Pleasures of old Age was to outlive ones Ennemies.” This Sentiment also never failed to disgust and Shock me. Possibly I might think there was more Inhumanity and Indelicacy in it, than he felt or intended. But I have never allowed myself to rejoice in the Death of Ennemies, and I know not that I ever heard of the death of any Enemy without pain. If this could have been a Source of pleasure to me, I Should have had a Surfeit of it. You will not Suspect that I am weak or presumptuous enough to believe or even to conjecture that Providence has ever Specially interposed to vindicate me or to discountenance my Ennemies. The Thought Strikes me with horror. Yet for what I know there may have been Fanaticks in the World, who would have flattered themselves that they were Favourites
Soon after I took my Seat, in the Chair of the Senate as Vice President of the United States, a certain Edward Church, who made himself my Enemy for no reason that I know of, unless it were because his Brother Benjamin was accused of Treason, published a Scandalous & Scurrilous Libel against me in Verse, for which Washington ought to have punished him: but instead of frowning upon him he appointed him Consul at Lisbon, where his Conduct was So bad that the Government complained against him, and he was removed and became a Vagabond. A certain Loyd was then at New York and was employed as I was informed to write Libells against me in the Newspapers. But he found So little Encouragement that he returned to England where I soon heard that he was imprisoned in the Kings Bench and Sett in the Pillory for Libells against the government. Greenleaf too a Printer of a Jacobin Paper in New York, who filled his Columns for years with libellous Paragraphs against me, was at length carried off by the yellow Fever. In Philadelphia, a certain Peter Marcou, a drunken Poet, discarded by his Father from all the Apartments in his House but his Kitchen, who was frequently Seen drunk and asleep in the Streets, was hired from time to time, with Potts of Strong Beer, by Andrew Brown, to Step aside into a Closet in his House and write virulent Libells against me, for the Philadelphia Gazette. It was not long before this insolent Sott, drank himself into his Grave. Andrew Brown himself when he first opened his printing Office came out to Bush Hill, in the most cringing manner to beg of me the Loan of Tom Paines Rights of Man, the two first Copies of which were received by me from Brand Hollis and Billy Franklin. He not only kept my Pamphlet, which he Solemnly promised to return, but immediately commenced in his Newspaper the most vilainous Course of Lies against me that his own Ingenuity added to that of the Toper Marcou could invent. Pickering who had him in his Power took him in hand, and brought him to the most abject Submission and the most Solemn Promises of Amendment. But he could not long refrain from abusing me, till his House was burnt and his Wife and Children in it, and himself Scortched to Such a degree that he died in a few days. This looks the most like the Vindicta divina, for Some Crime or other. Benjamin Beach too, in his Aurora, in revenge for Washingtons neglect of his Father and his Family was converted from a zealous Federalist to an abandoned Jacobin And became of course one of the most malicious Libellers of me. But the yellow Fever arrested him in his detestable Career, and Sent him to his Grandfather from whom he inherited a dirty, envious, jealous and revengfull Spight against me, for no other cause, under heaven than because I was too honest a Man to favour or connive at his Selfish Schemes of Ambition and Avarice. Next to him I will mention John Fenno the younger, who after his Fathers death, threw himself into the Arms of an English Faction, and with the utmost ingratitude to me, not only published his own Abuses but the Libells of Macdonald the British Commissioner, and Some of his Tools Such as Will. Smith and others. Well! what became of John Fenno junior? Why the yellow Fever Soon disposed of him. Cobbet too, from being a prodigious Admirer of me became a Libbeller not only of you but of me. And of me for no other reason but because I would not involve my Country in a foreign and civil War, merely to make Alexander Hamilton, Commander in Chief of an Army of fifty thousand Men. This compleated Cobbets ruin in America, where he had once a Prospect of making a fortune. Alexander Callender, for that I belive was his name, though he assumed that of Stephens Thompson Mason, his great Patron and Protector, to disguise his real name and Character: for I presume he was the Rascal who fled from a criminal prosecution in Scotland, and left his Bail in the Lurch. This Fellow who knew nothing of me, was bribed to publish the most infamous Calumnies against me. His Fate is well known. Discarded by the Party who had bribed him, he became as arrant a Libeller of them, and was evidently preparing to become the Instrument of his CoPatriot, his Brother Scotchman Alexander Hamilton, in order to procure him to be elected President of the United states. This Miscreant, after Spending half his time in the lowest Intoxication in the Streets and in the vilest places, after getting his head broken and Suffering every Insult was found drowned in the Sea or a River whether he dropped in a fit or was plunged in by an Enemy. Thus ended Callender, and his Name Sake & Countryman Alexander Hamilton came to an end not much more to be envied. Of all the Libellers of me this was the most unprovoked, the most ungrateful and the most unprincipled. Under the most Specious the appearances and Professions, of the most cordial respectful and Affectionate Attachment to me, and after having received a thousand favours and obligations from me, I have, now Evidence enough that he had concealed the most insidious Schemes and plotts to undermine my reputation and deprive me of the favour of the Public. Finding he could not Succeed in this, he took Advantage of a moment of fermentation wickedly excited by himself and his fellow Conspirators, to come out with the most false malicious and revengefull Libell that ever was written. To this he had no Provocation but because I would make Peace with France, and could not in conscience make him Commander in Chief of an Army of fifty thousand Men. But this Caitiff too came to a bad End. Fifteen years of continual Slanders against Burr, great numbers of which I heard myself, provoked a Call to the Field of Honor as they call it, and Sent him, pardoned I hope in his last moments, to his long home by a Pistol Bullet through his Spine.
Burr, I never considered as my personal Enemy. He would not have been my political Enemy, if Wash Hamilton would have permitted Washington to allow me to nominate him to the Senate as a Brigadier in the Army. But Burr must and would be Something, and flectere Sine queo Superos Accharonta movebo, was as excusable a Maxim in him, as it was in Hamilton, McKean, Fred. Muhlenbourg, Tenche Coxe, and fifty more that I could name in one breath. Burr became my political Enemy and Jeffersons political Friend, not from any affection to him or disaffection to me, but merely to make Way for himself to mount the Ladder of Ambition. The most efficatious Enemy and Friend to be Sure he was. By intriguing with Clintons and Livingstons against Hamilton he turned the State of New York and consequently the Ballance of the Continent. But what has been Burrs reward? It is doubtful whether Hamilton Andrew Brown, or Alexander Callender, are So Signal Monuments of divine Vengeance and whether their destiny is not to be preferred to his. At the same time that I Say this, I am not insensible of the Possibility that he may yet be President of the United States.
I could Swell this Catalogue to a much greater Length, by enumerating Instances of Individuals and Parties who have been marked with signal Misfortunes after having been guilty of Injustice and Baseness to me. But these are enough. If I could take pleasure in the death or Calamities of my Enemies, I might have a Surfeit of it. But I have not a disposition So vindictive: and if I had I would, exert all my Philosophy and Summon all my Religion to Subdue and Suppress it.
Now let me ask you have I not proved that Providence has frowned upon my Ennemies by Facts as certain and Arguments as conclusive as those by which Mr Stevens attempts to prove the Calamities of Europe to be punishments for her sins against Affrica.
General Inferences Should never be drawn from Single Facts, or even from Several Instances, especially in contemplating the inscrutable and incomprehensible Councils of Providence. I Should rejoice in the Prospect of the Abolition of the Slave Trade as Sincerely as any Man: But, I am apprehensive, if England Suppresses their share of it, Napoleons at the head of France Spain and Holland will not only monopolize it, but extend it Still more.
I am, Affectionately yours

J Adams